PD-0292-15
                                                             COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                           Transmitted 11/30/2015 4:58:39 PM
                                                              Accepted 12/1/2015 7:51:08 AM
                                                                              ABEL ACOSTA
             IN THE TEXAS COURT OF CRIMINAL           APPEALS                         CLERK

JENNIFER BANNER WOLFE,                §
    APPELLANT                         §
                                      §
     v.                               §        NO. PD-0292-15
                                      §
THE STATE OF TEXAS                    §
    APPELLEE                          §                               December 1, 2015




               FIRST MOTION FOR EXTENSION OF TIME
                FOR FILING OF STATE’S MERIT BRIEF

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     The State requests that the Court grant an extension of time for the

filing of the State’s merit brief in this case. The following allegations are

made in support of this motion:

                                     -I-

     The court below is the Second Court of Appeals.           The style and

number of the interim appellate case is Jennifer Banner Wolfe v. State,

cause number 02-12-00188-CR.          The Fort Worth court affirmed the

conviction on February 26, 2015. The conviction arose out of a bench trial

in the 213TH Judicial District Court of Tarrant County, Hon. Louis E. Sturns,

presiding. The style and number of the case in the trial court is The State of

Texas v. Jennifer Banner Wolfe, cause number 1200447D.
Motion for Extension of Time for Filing of State’s Brief
Page 2

                                      - II -

        The trial court convicted Appellant of injury to a child and sentenced

her to five years’ confinement. Appellant is not incarcerated.

                                      - III -

        Appellant perfected this appeal on April 27, 2012, the date she filed

notice of appeal.

                                     - IV -

        The current deadline for filing the State’s merit brief is December 2,

2015.

                                      -V-

        No extension has previously been granted regarding the State’s merit

brief. Appellant received one extension of time.

                                     - VI -

        The submission date in this case is not yet set.      Therefore, this

requested extension will not delay submission.

                                     - VII -

        The extension is not requested for purposes of delay, but rather to

adequately brief the legal issues.
Motion for Extension of Time for Filing of State’s Brief
Page 3

                                      - VIII –

      Additionally, counsel has had the following other obligations which

have prevented her from filing the State’s merit brief. Before the Second

Court of Appeals, counsel filed her State’s brief in an interlocutory State’s

appeal, State v. Connie Torrez, cause number 02-15-00150-CR, raising

three points of error. Counsel also researched and reviewed a case for

another State’s appeal, filing her notice of appeal and also requesting and

receiving additional findings and conclusions, as well:        State v. Tino

Defranco, cause number 1381770 in County Criminal Court Number Eight

and cause number 02-15-00408-CR on appeal. Before the Seventh Court

of Appeals, counsel filed her State’s reply brief in Jon M. McKinney v. State,

cause number 07-15-00116-CR, replying to four points of error arising out of

an eight-volume record with hundreds of exhibits that led to multiple

convictions for child pornography, sexual performance, and indecency by

exposure. For all of these reasons, counsel requests an additional 30 days

in which to file the State’s merit brief.
Motion for Extension of Time for Filing of State’s Brief
Page 4

      WHEREFORE, PREMISES CONSIDERED, the State of Texas prays

that the Court grant this First Motion for Extension of Time for Filing of

State’s Merit Brief and extend the time for filing of the State’s merit brief for

30 days until January 4, 2016.

                                   Respectfully submitted,

                                   SHAREN WILSON
                                   Criminal District Attorney
                                   Tarrant County, Texas

                                   DEBRA WINDSOR, Assistant
                                   Criminal District Attorney
                                   Chief, Post-Conviction

                                   /s/ Tanya S. Dohoney
                                   TANYA S. DOHONEY, Assistant
                                   Criminal District Attorney
                                   State Bar No. 02760900
                                   Tim Curry Criminal Justice Center
                                   401 W. Belknap
                                   Fort Worth, Texas 76196-0201
                                   (817) 884-1687
                                   FAX (817) 884-1672
                                   COAAppellateAlerts@TarrantCountytx.gov
Motion for Extension of Time for Filing of State’s Brief
Page 5

                           CERTIFICATE OF SERVICE

      A true copy of the State’s motion has been e-served to opposing

counsel, Hon. David A. Pearson at david@lawbydap.com, 222 W. Exchange

Suite 103, Fort Worth, Texas 76164, on this 30th day of November, 2015.

                                        /s/ Tanya S. Dohoney
                                        TANYA S. DOHONEY


H:\DOHONEY.D11\MOTIONS\113015 wolfe 1x merit.docx